Citation Nr: 1400539	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to his left knee disorder.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to a bilateral knee disorder.

On his May 2010 substantive appeal the Veteran requested a Board hearing at his local RO; however, in June 2010, he withdrew his request for a hearing in writing.

This appeal was previously before the Board in October 2012, March 2013, and August 2013.  The Board remanded the claim so that the Veteran could be scheduled for a VA examinations and so that addendum  opinions could be requested.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a lumbar spine disorder and a psychiatric disorder secondary to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's left knee disability is not causally related to his service, may not be presumed so, and has not been chronically or continually disabling since his service.

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's right knee disability is not causally related to his service or a service-connected disability, may not be presumed so, and has not been chronically or continually disabling since his service.


CONCLUSION OF LAW

1.  Service connection for a left knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2013).

2.  Service connection for a right knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied in this case by way of a letter dated December 2007 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's available service treatment and post-service treatment records have been obtained.  

The Veteran was also afforded VA examinations and addendum opinions were requested in connection with the current claims.  These examinations evaluated the Veteran's bilateral knee disabilities in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, VA has complied, to the extent required, with the duty-to- assist requirements. 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  see Savage v. Gober, 10 Vet. App. 488. at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Factual Background and Analysis

The Veteran contends that he has current bilateral knee disorders as a result of his active service.  He specifically asserts that he incurred a left knee disorder during a motor vehicle accident during service.  He also argues that his knee disorders are a result of his prolonged physical activity (i.e. prolonged standing, walking, running, climbing, and jumping) during service.  He has stated that his bilateral knee problems began with the motor vehicle accident, and that the severity of his left knee injury during the motor vehicle accident caused him to compensate with his right leg, and thus secondarily caused his right knee disability.

On his September 2007 formal claim, the Veteran reported that his knee symptoms occurred when he injured both knees in a car accident in August 1988.

Service treatment records include treatment in August 1987 for a contusion and abrasion to the left shin.  The Veteran reported he struck his shin against a "knee knocker" and he had a two inch swollen area with a 1/2" abrasion.  His injury was cleaned and he was told to ice the area.  There are no following treatment records regarding his shin.  A September 1988 record of treatment for left knee trauma following a motor vehicle accident.  He was noted to have "blunt trauma to lateral aspect of the left knee when it struck against a door handle."  He had a good range of motion and no effusion.  It was tender to the lateral joint line, but x-rays was within normal limits, and did not show a fracture.  He was assessed with a contusion.  He was returned to duty and treated with Motrin.  He sought treatment 12 days later for a number of symptoms, but did not complain of continued knee pain.  In January 1989, the Veteran wrote that he was in good health and taking no medications.  He denied a history of "trick" or locked knee, and did not report left knee symptoms.  He also had normal clinical evaluations of his lower extremities.  

In September 2007, the Veteran presented to the Philadelphia VA Medical Center (MC) for an initial visit.  He reported bilateral knee pain from a car accident in service in 1989.  He did not take medication for his knees.  He was assessed with knee pain, and "mild [degenerative joint disease]; previously had a negative x-ray. No joint instability."

In December 2008, the Veteran provided a statement that he believed his left knee injury was misdiagnosed in service and was worse than a contusion.  

January 2010 x-rays revealed "questionable mild loss of joint space involving the medial compartment" of both knees.

In May 2010, the Veteran was afforded a VA examination.  He reported his bilateral knee disorders were due to a 1988 motor vehicle accident and prolonged physical activity in service.  He reported that this condition began and worsened since his military discharge in 1989.  He was diagnosed with bilateral knee strain.  The examiner opined that his bilateral knee disorders were not caused by or a result of his military history because the Veteran had a normal discharge examination in January 1989.

In May 2012, the Veteran was afforded a second VA knees examination.  He was diagnosed with mild degenerative joint disease.  The Veteran reported his 1988 motor vehicle accident and subsequent immediate left knee symptoms of pain and "very swollen."  He reported he has been unable to hold full-time employment since discharge due to his knee disabilities.  The examiner erroneously noted that there was no evidence in the record that he had a bilateral knee injury in service (there is documentation of a left knee injury).  The examiner also noted he had a normal examination of his knees in January 1989.  As such, the examiner provided a negative nexus opinion.

An addendum April 2013 opinion unfortunately continued to find that there was no evidence in the record of the 1988 motor vehicle accident.  As such, the May 2012 and April 2013 opinions are inadequate for determination purposes.

In September 2013, the Veteran was again afforded a VA knee examination.  His VA medical records, VBMS records, and service treatment records were reviewed in conjunction with the examination.  He was diagnosed with mild degenerative disease of the knees, based on the 2010 x-rays.  The examiner noted the Veteran's 1988 motor vehicle accident, and his September 1988 treatment for a left knee contusion.  He also noted the Veteran's complaints that his right knee disability was due to his altered gait to relieve his left knee.  The Veteran had the same range of motion in both knees, and the examiner noted that there was no objective painful motion during range of motion testing.  He also had no tenderness to palpation of the knees, had full strength and normal stability upon testing.  He also reported a history of right sided shin splints.  He reported regular use of knee supports and occasional use of a cane.  

The examiner noted that the Veteran was diagnosed with a contusion to his left knee in September 1988 following a motor vehicle accident.  The examiner noted that a contusion is bleeding into the subcutaneous, muscular or adipose tissue, and that medical literature does not show that contusions can lead to mild degenerative joint disease.  She also noted that the shin splints were microtears of the muscles on the shaft of the tibia and that medical literature did not show that shin splints caused mild degenerative joint disease.  The examiner also noted the Veteran's January 1989 separation examination where he did not report any abnormal left knee condition.  She opined that his current left knee disability is not related to his military service.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is competent to describe knee pain and a swollen knee in service.  And he is competent to describe ongoing knee pain from service.  He is not competent to assess the cause of the knee pain, such as differentiating between arthritis and a contusion.  As he has argued he was misdiagnosed in service.  As such, he is not reporting a contemporaneous diagnosis, as he was diagnosed with a contusion in service, and the evidence does not show that he sought treatment for his knees again until 2007 when he filed his claims on appeal.  Lastly, the Board finds that the Veteran's statements of continuity of symptoms from service are credible.  The Veteran has stated that his knee was swollen when he sought treatment in September 1988, but the service treatment records reveal that it was not swollen and that he had a good range of motion, and his x-rays were normal.  He has reported that his knees were painful in service and have worsened since his discharge; however, as noted by the VA examiners, he denied knee symptoms during his discharge in 1989.

Thus, while the Veteran's currently diagnosed arthritis is a chronic disability for which complaints of continuity of symptomatology may provide a lay nexus to service, the evidence does not support that his statements regarding ongoing symptoms are credible.  The Veteran was also not diagnosed with arthritis in service, but was diagnosed with a contusion.  The September 2013 VA examiner has noted that contusions affect the subcutaneous, muscular and adipose tissue as opposed to joint space.  As such, his in-service left knee injury was not diagnosed as a chronic disorder.  See generally Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran's service treatment records do not contain complaints of or treatment for a right knee injury.

The record does not include: service treatment records document complaints of, treatment for, or a diagnosis of a right knee injury or left knee arthritis (as opposed to a left knee contusion); credible statements of continuity of symptomatology; or a medical nexus between the Veteran current knee disorders and his military service.  In addition, the VA examiner found that it was unlikely that his current knee disability is related to military service.  Additionally, the evidence of record does not include a diagnosis of arthritis to a compensable degree within one year of discharge from service.  For these reasons, the Board concludes that entitlement to service connection for bilateral knee disorders is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to his left knee disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


